IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


C.G.,                                           : No. 769 MAL 2017
                                                :
                       Petitioner               :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
                v.                              :
                                                :
                                                :
J. H.,                                          :
                                                :
                       Respondent               :


                                           ORDER



PER CURIAM

         AND NOW, this 17th day of January, 2018, the Petition for Allowance of Appeal is

GRANTED.        The issue, as stated by petitioner, is:


         Whether the Superior Court erred in affirming the decision of the trial court that a
         former same-sex partner lacked standing both 1) as a parent and 2) as a party
         who stood in loco parentis to seek custody of the child born during her
         relationship with the birth mother where the child was conceived via assisted
         reproduction with an anonymous sperm donor and the parties lived together as a
         family unit for the first five years of the child’s life?